--------------------------------------------------------------------------------

Exhibit 10.22
 
[image00004.jpg]
 
November 14, 2016
 
Mr. Bryan Menar
4531 Pauli Drive
Manlius, NY 13104
 
Dear Bryan;
 
On behalf of myself and the Board of Directors of PAR Technology Corporation
(“PAR” or “Company”), I am pleased to offer you to the position of Vice
President and Chief Financial Officer of PAR Technology Corporation. Upon
execution by you, this letter will constitute your employment offer from PAR
regarding your service beginning January 3, 2017, the date at which your
employment will be effective (the “Start Date”). This offer and your employment
relationship are subject to the terms and conditions of this letter set forth
below.


Position
You will join the Company as the Vice President and Chief Financial Officer of 
PAR Technology Corporation, reporting to the President and Chief Executive
Officer. Your position will be located at PAR’s corporate headquarters in New
Hartford, New York.  You will be expected to devote your full working time and
attention exclusively to the business and interests of PAR and to comply with
and be bound by PAR’s operating policies, procedures and practices. You may not
render services to any other business without prior approval of the Board of
Directors, nor engage or participate, directly or indirectly, in any business
that is competitive in any manner with the businesses of PAR.


Annual Base Salary
As of the Start Date, you will be compensated at an annualized salary of
$250,000 (“Annual Base Salary”), subject to applicable payroll deductions and
such federal, state and local taxes and other withholdings as are required by
law. PAR will also offer you a signing bonus in the amount of $50,000.00 to be
paid within thirty days of you joining the organization. The Annual Base Salary
and Signing Bonus shall be paid in accordance with PAR’s standard payroll
practices.


Annual Cash Bonus
While employed hereunder, you will be eligible to receive an “Annual Cash Bonus”
in accordance with the terms of PAR’s Incentive Compensation Plan (“ICP”) and
shall be based upon performance against financial targets associated with the
Annual Operating Plan (“AOP”) and specific business objectives determined by the
Board of Directors on an annual basis. You will be eligible for the Annual Cash
Bonus starting in the 2017 calendar year.  Your participation level for on
target performance for 2017 ICP will be up to 30% of your Annual Base Salary.


New Hire Option Award
Subject to any trading black out periods that may be imposed from time to time
by the Company, you will be granted 40,000 non-qualified stock options (“New
Hire Options”) at the Board’s next scheduled date for option grants.Such options
will be granted at the fair market value of the stock as of the market close on
the date of grant and will vest in equal installments over four years
(i.e., 10,000 shares of the grant will vest each year), with the first 10,000
shares vesting on the first anniversary of the date of grant.  The grant will be
subject to the terms of the applicable Equity Incentive Plan and the standard
terms of equity grants as have been approved by the Board.
 
8383 Seneca Turnpike- New Hartford, NY 13413- PAR Technology Corporation
 

--------------------------------------------------------------------------------

Severance
Should your employment be terminated before the three year anniversary of the
Start Date by PAR for any reason other than for Cause,as defined herein, or if
you terminate your employment for Good Reason, as defined herein, PAR will pay
you a severance amount equal to six months of your then current Annual Base
Salary in  exchange for a duly executed standard  release of claims.


For purposes of this Agreement “Cause” shall be defined as your:



  1.
refusal or willful failure  to substantially  perform  your material job duties 
and responsibilities;




 
2.
failure or refusal to comply in any material respect with (a) Company policies
and (b) lawful directives of the Chief Executive Officer and Board of Directors;




3.
material breach of any contract or agreement between  you and the Company
(including but not limited to this Agreement and any equity incentive or
restrictive covenant agreements);




4.
material breach of any statutory duty, fiduciary duty or any other obligation
that you owe to the Company;




5.
commission of an act of fraud, theft, embezzlement and other unlawful act
against the Company or involving its property or assets (including, without
limitation, its products and services);




6.
engaging in unprofessional,unethical or other acts that materially discredit the
Company or are materially detrimental to the reputation, character or standing
of the Company, its property or assets (including, without limitation, its
products  and services); and




7.
you indictment or conviction or plea of nolo contendere or guilty plea with
respect to any felony or crime of moral turpitude.



For purposes of this Agreement, Good Reason shall be defined as any of the
following, which is not cured by the Company within 30 days following written
notification from you to the Company as required below:  (i) directing or
otherwise requiring you to take any action that would constitute a felony or
other crime, moral turpitude,  misappropriation, dishonesty, unethical business
conduct, including bribery or similar conduct, fraud or breach of fiduciary
duty; (ii) without your consent, a significant reduction by the Company in your
Annual Base Salary; or (iii) the Company’s material breach of the Company’s
material obligations under this Agreement. You  shall  provide  the Company
with  written  notice  detailing the specific circumstances alleged to
constitute Good Reason within 30 days after you first know of such
circumstances, or with the exercise of reasonable diligence would know, of the
occurrence of such circumstances, and must actually terminate employment within
30 days following the expiration of the Company’s cure period if the Company has
failed to cure such circumstances within such period. Otherwise, any claim of
such circumstances as “Good Reason” shall be deemed irrevocably waived by you.
 
8383 Seneca Turnpike- New Hartford, NY 13413- PAR Technology Corporation
 

--------------------------------------------------------------------------------

Benefits
You will be eligible to participate in all standard employee benefit plans as
may be in effect and as amended from time to time for PAR employees generally.
Your participation shall be subject to the terms of the applicable plan
documents, as well as generally applicable policies associated with such
benefits, as such plan documents and policies may be amended from time to time.


PAR’s current benefit package includes an Employee Choice Plan with options as
follows:

 
•
Health, Dental and Vision Insurance

 
•
Supplemental Short-Term Disability Insurance

 
•
Long-Term Disability Insurance

 
•
Supplemental Life Insurance

 
•
Spouse and child/children life insurance

 
•
Flexible Spending Accounts for Unreimbursable Medical Expenses and Dependent
Care

 
Please be aware that employee-elected benefits  are not available to you until
the first calendar day of the month following your Start Date.


All full-time   employees are eligible  for the benefits  below effective  on
the first day of their employment. They are as follows:
•
New York State Disability Insurance

 
•
Life Insurance (2x Annual Base Salary to a maximum of $500K)

  •
PAR Technology Corporation Retirement Plan including: a 401(k) - matched by
Company at 10% of employee contribution, with automatic enrollment at 3% level,
and profit sharing with 100% contribution by Company at the sole discretion of
the Board based on financial results.

 
•
Paid Holidays (7)



Annual Leave and Personal Time Off- Annual Leave (i.e., vacation) will be
accrued at the rate of 10 hours per month, yielding three weeks Annual Leave per
fiscal year . In addition, you will receive four (4) Personal Time Off days per
fiscal year. Unused Personal Time Off and Annual Leave may not be carried over
to succeeding years.


Your employment with PAR will be “at-will.” This means your employment is not
for any specific period of time and can be terminated by you at any time for any
reason.  Likewise, PAR may terminate the employment relationship at any
time, with or without cause or advance notice. In addition, PAR reserves the
right to modify your position or duties to meet business needs and to use
discretion in imposing appropriate discipline should such action be deemed
necessary.
 
Contingencies. This offer is contingent upon the following:


•
Signing Company’s Employment Agreement  (See enclosed).

•
Compliance with federal Form  1-9 requirements (please bring suitable
documentation with you within your first three days of work verifying your
identity and legal authorization to work in the United States).

•
Verification of the information contained in your employment
application, including satisfactory references.

•
Successfully passing a pre-employment drug-screening and favorable results from
a criminal background check, work history, education verification and credit
check.

 
8383 Seneca Turnpike- New Hartford, NY 13413- PAR Technology Corporation
 

--------------------------------------------------------------------------------

This offer will remain open for seven (7) days from the date of this letter.  To
indicate your acceptance of PAR’s offer on the terms and conditions set forth in
this letter, please sign and date this letter in the space provided below and
return it to me no later than seven days from the date of this letter.
 
We look forward to having you join us as part of the executive management team
at PAR Technology Corporation.
 
Sincerely,
 
/s/ Karen E. Sammon
Karen E. Sammon
President & CEO
PAR Technology Corporation


I have read this offer letter in its entirety and agree to the terms and
conditions of employment. understand and agree that my employment with the
Company is at-will.
 
/s/ Bryan Menar

11/14/2016
 
Bryan Menar
 
Date
 

 
8383 Seneca Turnpike- New Hartford, NY 13413- PAR Technology Corporation
 

--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made and entered into this 14th  day of  November  2016  by
and between  PAR Technology
Corporation (hereinafter referred to as the “Company”), and Bryan Menar 
hereinafter referred to as “Employee”).             
 
WHEREAS, the Company is a New York corporation engaged in the
design, development and implementation of advanced technology computer software
system solutions; and


WHEREAS, the parties hereto acknowledge that confidential and proprietary
information pertaining to the Company’s business may be made available by the
Company to the Employee in the course of his or her duties, and


WHEREAS, the Employee may develop in the course of his or her
duties, confidential and proprietary information pertaining to the Company’s
overall business which involved the expenditure of substantial effort and monies
by the Company, and


WHEREAS, said confidential and/or proprietary information is valuable to the
Company and gives the Company an advantage over competition who do not know or
use it.


NOW, THEREFORE, in consideration of the premises aforesaid, and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, including continued employment, the receipt of which is hereby
acknowledged, the parties covenant and agree as follows:



 
1.
The Company does hereby employ Employee in the position of VP, Chief Financial
Officer and Employee does hereby accept such employment and agrees to perform
the duties of such position in an efficient, trustworthy, and businesslike
manner and upon the terms and conditions expressly set forth in this Agreement.
Employee’s duties will include all of those generally associated with said
position and such other duties as the Company’s Board of Directors, Officers and
management personnel may assign from time to time, all subject to the directives
of the Board and the corporate policies of the Company as they are in effect
from time to time throughout the period of employment. Employee will at all
times during Employee’s employment hereunder to give Employee’s full attention
and best efforts for the benefit and advantage of the Company and will execute
and perform such duties assigned to Employee.



2.
This Agreement shall be effective as of November 14, 2016.The parties agree and
understand that the employment relationship is “AT WILL” and may be terminated
by the Company at any time, with or without notice, for any lawful reason,
including, but not limited to, for the reasons specified in Paragraphs 5, 6 and
7 herein. The Employee must provide the Company with at least two (2) weeks’
notice of termination.




3.
During the period of employment, the Company shall pay to Employee the agreed
upon Annual Base Salary as set forth in Employee’s Offer Letter, which shall be
paid in accordance with the Company’s regular payroll practices in effect from
time to time and in accordance with applicable law.



4.
During the period of employment, the Employee shall be entitled to participate
in all retirement and welfare benefit plans and programs, and fringe benefit
plans and programs, made available by the Company to the Company’s employees
generally in accordance with the eligibility and participation provisions of
such plans and as such plans or programs may be in effect from time to time.



5.
Employee agrees that during the period of employment, Employee will devote
Employee’s time and best efforts to the Company. Without the prior written
authorization of the Company, Employee shall not, directly or indirectly during
the period of employment:




  a.
Enter into any business, professional or commercial activity which interferes
with or impairs Employee’s productivity for the Company; or

b.
Engage in any activity competitive with or adverse to the Company’s business
interests or welfare, whether alone, as a partner, or as an
officer, director, employee. or more than ten percent (10%) shareholder of any
other corporation.

 
Standard Employment Agreement
1
11/18/11

--------------------------------------------------------------------------------

Volunteering for charitable organizations or working with non-profit
organizations is acceptable per this Agreement, so long as it doesn’t unduly
interfere with Employee’s ability to effectively perform the Employee’s duties
with the Company.



 
6.
Employee covenants and agrees, that for a period of one (1) year, running
consecutively from the beginning of the Employee’s last date of employment with
the Company (whether the Employee is terminated for any reason or no reason and
whether employment is terminated at the option of the Employee or the Company),
not to directly or indirectly, for the Employee’s own business or for any other
business. solicit, hire, recruit, attempt to hire or recruit •or induce the
termination of employment of any employee of the Company or solicit,
hire, recruit, attempt to hire or recruit any person who has been an employee of
the Company within the immediately preceding six (6) months prior to the
Employee’s last date of employment.




 
7.
Employee agrees that during the period of Employee’s employment by the Company
or thereafter, Employee will not disclose or use at any time any Confidential
Information (as defined below) of which the Employee is or becomes aware, except
to the extent such disclosure or use is directly related to and required by
Employee’s job duties for the Company or as authorized in writing by the
Company.   Employee will take all reasonably appropriate steps to safeguard
Confidential Information in his or her possession and to protect it against
disclosure, misuse, espionage, loss, and theft.  The Employee shall deliver to
the Company at the termination of the period of employment, or at any time the
Company may request, all memoranda, notes, plans, records. reports, computer
tapes and software and other documents and data (and copies thereof) relating to
the Confidential Information or the Work Product (as hereinafter defined) of the
business of the Company, which the Employee may then possess or have under his
or her control. Notwithstanding the foregoing, the Employee may truthfully
respond to a lawful and valid subpoena or other legal process. but shall give
the Company the earliest possible notice thereof, shall make available to the
Company and its counsel the documents and other information sought as much in
advance of the return date as possible, and shall assist the Company and such
counsel in responding to such process.




  a.
As used in this Agreement, the term “Confidential Information” means information
that is not generally known to the public and that is used, developed or
obtained by the Company in connection with its business, including, but not
limited to, information, observations, and data obtained by the Employee while
employed by the Company concerning (i) the business or affairs of the Company,
(ii) products or services, (iii) fees, costs, compensation, and pricing
structures, (iv) designs, (v) analyses, (vi) drawings, photographs and
reports,(viii)  computer software,  including operating systems, applications
and program listings, (viii) flow charts, manuals and documentation, (ix)
databases, (x) accounting and business methods,  (xi) inventions,  devices,new
developments, methods and processes,whether patentable or unpatentable and
whether or not reduced to practice, (xii) customers and clients and customer or
client lists, (xiii) other copyrightable works, (xiv) all production methods,
processes, technology and trade  secrets,and (xv) all similar and related 
information in whatever form. Confidential Information will not include any
information that has been published (other than a disclosure by the Employee in
breach of this Agreement) in a form generally available to the public prior to
the date the Employee proposes to disclose or use such information. Confidential
Information will not be deemed to have been published merely because individual
portions of the information have been separately published, but only if all
material  features compromising such information have  been published in
combination.




b.
As used in this Agreement, the term “Work Product” means all
inventions, innovations, improvements,technical information,systems,software
developments,methods, designs, analyses. drawings, reports, service
marks, trademarks, trade names, logos, and all similar or related information
(whether patentable or unpatentable, copyrightable, registered as a trademark,
reduced to writing, or otherwise) that relates to the Company’s actual or
anticipated business, research and development, or existing or future products
or services and which are conceived, developed or made by Employee (whether or
not during usual business hours, whether or not by the use of the facilities of
the Company, and whether or not alone or in conjunction with any other person)
while employed by the Company (including those conceived, developed or made
prior to the effective date of this Agreement) together with all patent
applications, letters patent. trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing. All Work Product that the Employee may
have discovered, invented, or originated during his or her employment with the
Company prior to the effective date of this Agreement or that he or she may
discover. invent or originate during the period of employment shall be the
exclusive property of the Company, and Employee hereby assigns all of
Employee’s  right, title and interest in and to such Work Product to the
Company, including all intellectual property rights therein. Employee shall
promptly disclose all Work Product to the Company, shall execute at the request
of the Company any assignments or other documents the Company may deem necessary
to protect or perfect its rights therein, and shall assist the Company, at the
Company’s expense, in obtaining, defending, and enforcing the Company’s rights
therein. Employee hereby appoints the Company as his or her attorney-in-fact to
execute on his or her behalf any assignments or other documents deemed necessary
by the Company to protect or perfect the Company’s rights to any Work Product.

 
Standard Employment Agreement
2
11/18/11

--------------------------------------------------------------------------------

 
8.
In the event of a breach or threat of breach by Employee of the provisions of
this paragraph, the Company shall have, in addition to any other remedies
available to it, the right to injunctive relief enjoining such actions. The
Employee hereby acknowledges that other remedies are inadequate. In
addition. Company shall be reimbursed by Employee for all legal costs incurred
by the Company in enforcing the provisions of this paragraph.



9.
It is further agreed that should Employee breach this Agreement, the Company may
immediately terminate employee, anything herein to the contrary notwithstanding.



10.
In addition to the rights of termination set forth above, the Company may
terminate this Agreement and immediately cancel it by giving written notice to
Employee if the Company believes, in its own and sole judgment, that, the
Employee has been involved at any level in industrial sabotage, theft or other
acts detrimental to the Company; or the security clearance for the U.S.
Government or any agency thereof, at whatever clearance level desired by the
Company for the Employee, will never be granted or will not be granted within a
reasonable time to allow for Employee to participate in work assigned by the
Company.



11.
This Agreement will be governed by and construed in accordance with the laws of
the State of New York, without giving effect to any choice of law or conflicting
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the laws of any jurisdiction other than the State of New York
to be applied.In furtherance of the foregoing, the internal law of the State of
New York will control the interpretation and construction of this
Agreement, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.



12.
Except for violations of  paragraph 6, any dispute arising under, or alleged
violation of, this Agreement. and any claim, charge, or cause of action by
Employee relating to his employment, including but not limited to, claims under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the Rehabilitation Act of 1973, Title
42 of the United States Code§§ 1981, 1982, 1983 and 1985, the Fair Labor
Standards Act. the Family and Medical Leave Act, the Occupational Safety and
Health Act, the Sarbanes- Oxley Act of 2002, the New York Human Rights Law, the
New York Labor Law, and any other statute prohibiting employment discrimination
or dealing with employment rights and any contract or tort claim including any
claims pursuant to this Agreement, shall be submitted exclusively to arbitration
under the Employment Dispute Arbitration rules of the American Arbitration
Association. The arbitration shall be held in the County of Oneida, State of New
York.The arbitrator shall be chosen by the Employment Dispute Arbitration rules
of the American Arbitration Association. The decision of the arbitrator shall be
final and binding. In construing or applying this Agreement, the arbitrator’s
jurisdiction shall be limited to interpretation or application of this
Agreement, and the arbitrator shall not have the power to add to, to delete, or
modify any provision of this Agreement. Each party shall bear his/her or its own
expenses in arbitration, except that the parties shall share the costs of the
arbitrator equally. The arbitrator is hereby authorized to award attorneys’ fees
to the prevailing party to the same extent the prevailing party would be
entitled to an award of attorneys’ fees pursuant to the above enumerated
statutes and/or any enforcement provisions contained in those statutes.



13.
Each of the parties hereto hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim regarding any dispute arising under,
or alleged violation of, this Agreement and any claim, charge, or cause of
action by Employee relating to his employment with the Company.



14.
Any notice required to be given pursuant to the provisions of this Agreement
shall be in writing and delivered to the parties at the following addresses, or
at such other addresses as the parties may notify each other thereof at any time
by certified mail, return receipt requested or overnight courier:

 
Standard Employment Agreement
3
11/18/11

--------------------------------------------------------------------------------

TO: 
PAR Tech Inc.
 
TO
Bryan Menar
 
Attention: Human Resources Dept.
 
 
4531 Pauli Drive
 
8383 Seneca Turnpike
 
 
Manlius, NY 13104
 
New Hartford, N.Y. 13413-4991
 
 
 

 
 
 
 
 

 
15.
The parties desire that the provisions of this Agreement be enforced to the 
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Agreement is found to be invalid, prohibited, or unenforceable
under any present or future law, and if the rights and obligations of any party
under this Agreement will not be materially and adversely affected thereby, such
provisions shall be ineffective, without invalidating the remaining provisions
of this Agreement or affecting the validity or enforceability of such provision
in any other jurisdiction. To this end, the provisions of this Agreement are
declared to be severable.  Notwithstanding the foregoing, if such provision
could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction. The parties further agree that: (a) any arbitrator construing or
applying this Agreement is expressly authorized to modify any such unenforceable
provision of this Agreement in lieu of severing such unenforceable provision
from this Agreement in its entirety, whether by rewriting the offending
provision, deleting any or all of the offending provision, adding additional
language to this Agreement or by making such other modifications as the
arbitrator deems warranted to carry out the intent and agreement as embodied
herein to the maximum extent permitted by law; and (b) that this Agreement as so
modified by the arbitrator shall be bindif1g upon and enforceable upon the
parties. 14.  Employee’s offer letter dated November 14, 2016, and this
Agreement embodies the entire agreement of the parties hereto respecting the
matters within its scope and supersede all prior and contemporaneous agreements
of the parties hereto that directly or indirectly bear upon the subject matter
hereof.




 
16.
No waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver. Failure or delay on the part of a party to
exercise fully any right, remedy, power or privilege under this Agreement shall
not operate as a waiver thereof.  Any single or partial exercise of any
right, remedy, power, or privilege shall not preclude any other or further
exercise of the same or of any right, remedy, power or privilege.  Waiver of any
right. remedy, power or privilege with respect to any occurrence shall not be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.


EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS CAREFULLY READ AND FULLY UNDERSTANDS THE
PROVISIONS OF THE EMPLOYMENT AGREEMENT AND HAS RECEIVED A COPY OF SAME.


PAR Technology Corp.
 

BY:
/s/ Brian Lewis
 
 
Brian Lewis
 
 
VP, Human Resources
BY:
/s/ Bryan Menar
Bryan Menar

 
 
Standard Employment Agreement
4
11/18/11

--------------------------------------------------------------------------------